Title: To Benjamin Franklin from Joseph Gardoqui & fils, 21 June 1780
From: Joseph Gardoqui & fils
To: Franklin, Benjamin


Sir
Bilbao the 21st. June 1780.
The safe arrivall in our River after a passage of 34 days from Sallem in New England of the ship the Generall Pickering Capt Jonathan Haraden, gives us by the desire of the Master an opportunity of Troubling your good self with the present lines, & will serve to Informe you that he haveing either misslaid, or the Board of warr not haveing delivered him a letter for us with a very large order to ship on his Vessell many Articles presisly wantted for that Continent as we are for the want of the letter & order deprived of the pleasure of serving that Honourable Corporation finds that he will have a good deal of room to spare on Board his ship; therefore rather than to take any goods on freight on any privatte Account, he has requested us to make you an offer of what room there may be left on his ship after he receives the Articles that Can be purchased with the value of the cargoe of Sucars that he has delivered us.
The Ship is upwards of 200 Tons Burden, New, Sailes Imconparably well, armed with 16 guns 6 pounders & Two nine pounders, & will be manned before he departs with between 50 a 60 good hands; Therefore should you think proper to proffitt of this opportunity you may be assured that what ever orders you shoud be pleased to honour us with for the purpose, will be attended to, with the utmost punctuality & Care.
We sinserely offer you the Tenders of our abillitys in this place, & remmain with the highest respectt Sir your mt obligd obt hble Serts,
Joseph Gardoqui & SONS

We Trouble you with an Account of the Engagment sustained by Capt Haraden against a Lugger of Triple his force. a Governo
His Exelency Benjamin Franklin Esqre.

 
Addressed: His Excellency / Benjamin Franklin Esqr. / Minister Plenipottenciary / from the United States of / America &a In / Paris
Notation: Gardoqui Joseph & Sons Bilbao 21. June 1780.
